Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunton (US Patent 3,572,786 in view of Maughan (US Patent 5,607,249) .

Regarding claim 1.
Dunton discloses  a fire hydrant comprising:

    PNG
    media_image1.png
    731
    834
    media_image1.png
    Greyscale


 an upper barrel (10), the upper barrel being hollow and defining a cavity therein, the upper barrel defining at least one nozzle; 
a bonnet system (90) comprising a bonnet, the bonnet fastened to an upper end of the upper barrel, the bonnet being of a shape to encapsulate the upper barrel and defining a cavity therein; 
a stem(29) located within the cavity of the upper barrel, the stem arranged extending into the cavity of the barrel, the stem in mechanical connection with a valve; 
an op nut (53) mechanically coupled to the stem in arrangement to cause linear motion of the stem to operate the valve; and
 at least one bearing system (58) arranged between the op nut and the bonnet system, each bearing system comprising at least one bearing,

Dunton does not disclose wherein each bearing is constructed of nylon MDS.

Maughan teaches that prior to the invention by Applicant the use of high performance bearing plastics in sliding bearing configurations was known, these types of plastics including Nylon MDS or nylon with molybdenum disulfide (see column 5, lines 17-47).

It would have been obvious to one having ordinary skill in the art at the time of filing to make the thrust washers (thrust washers are a type of sliding or plain bearing) of Dunton out of Nylon MDS, as taught by Maughan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Maughan is disclosing that the specific plastic provides a “high performance’ characteristic in a bearing, using this same material in different bearings, including thrust washers, would still provide “high performance’ characteristic and the use of this material in a bearing member is not new, novel or inventive as evident by Maughan.

Regarding claim  2. The fire hydrant of claim 1, wherein the bonnet system further comprises a hold down nut (57) (see figure above)  fastened to the bonnet, the hold down nut in mechanical communication with the op nut.

Regarding claim 3. The fire hydrant of claim 2, wherein the op nut is mechanically coupled to the stem by threaded engagement. ( as shown in figure above)

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753